On August 22, 1991, respondent Jerry W. Dickson, an attorney licensed to practice law in the State of Kansas, pled guilty in the United States District Court for the Western District of Missouri to the felony crime of conspiracy (18 U.S.C. § 371 [1988]) to commit certain offenses against the United States, as follows:
(1) Knowingly making and causing to be made false entries in the books and records of First Savings Bank and Trust (Bank), with the intent to deceive the officers and directors of the Bank and the examiners of the Federal Home Loan Bank Board, an agency of the United States, in violation of 18 U.S.C. § 1006 (1988);
(2) knowingly executing and attempting to execute a scheme and artifice to defraud and to obtain the monies and funds of *2the Bank, an institution whose accounts were insured by the FSLIC, by means of false and fraudulent pretenses, representations, and promises, in violation of 18 U.S.C. § 1344 (1988);
(3) knowingly and willfully misapplying and causing to be misapplied the monies, credits, and funds belonging to the Bank, an institution whose accounts were insured by the FSLIC, in violation of 18 U.S.C. § 657 (1988);
(4) knowingly and with the intent to defraud the Bank, the accounts of which were insured by the FSLIC, directly and indirectly receiving a benefit through a loan made by the Bank, in violation of 18 U.S.C. § 1006; and
(5) defrauding the United States of and concerning its governmental functions and rights, i.e., of and concerning its right to have business and its affairs, and particularly the transaction of the official business of the FSLIC, including the Federal Home Loan Bank Board’s regulation, supervision, and examination of the activities of the Bank, conducted honestly and impartially, free from dishonesty and unlawful obstruction.
Respondent pled guilty to the felony crime of knowingly making false entries in the books, reports, and statements of a federally insured bank, in violation of 18 U.S.C. §§ 1006 and 2 (1988).
On December 19, 1991, pursuant to his federal plea bargain and Supreme Court Rule 217 (1991 Kan. Ct. R. Annot. 162), respondent voluntarily surrendered his license to practice law in the State of Kansas.
The court, having examined the files and records of the disciplinary administrator’s office, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Jerry W. Dickson be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It is Further Ordered that the Clerk of the Appellate Courts strike the name of Jerry W. Dickson from the roll of attorneys licensed to practice law in the State of Kansas and that respondent shall forthwith comply with Supreme Court. Rule 218 (1991 Kan. Ct. R. Annot. 163).
*3Dated this 2nd day of January, 1992.
It is Further Ordered that the costs of this proceeding be assessed to the respondent, and that this order be published in the official Kansas Reports.